
	

114 S3341 IS: American Apprenticeship Act
U.S. Senate
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3341
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2016
			Ms. Klobuchar (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish and strengthen projects that defray the cost of related instruction associated with
			 pre-apprenticeship and apprenticeship programs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the American Apprenticeship Act.
		2.Pre-apprenticeship and apprenticeship programs
 (a)DefinitionsIn this Act: (1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
 (2)Postsecondary educational institutionThe term postsecondary educational institution means an institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (3)Pre-apprenticeshipThe term pre-apprenticeship, used with respect to a program, means an initiative or set of strategies that— (A)is designed to prepare individuals to enter and succeed in an apprenticeship program;
 (B)is carried out by a sponsor described in paragraph (6)(B) that has a documented partnership with one or more sponsors of apprenticeship programs; and
 (C)includes each of the following: (i)Training (including a curriculum for the training), aligned with industry standards related to apprenticeships, and reviewed and approved annually by sponsors of the apprenticeships within the documented partnership, that will prepare individuals by teaching the skills and competencies needed to enter one or more apprenticeship programs.
 (ii)Provision of hands-on training and theoretical education to individuals that— (I)is carried out in a manner that includes proper observation of supervision and safety protocols; and
 (II)is carried out in a manner that does not displace a paid employee. (iii)A formal agreement with a sponsor of an apprenticeship program that would enable participants who successfully complete the pre-apprenticeship program to enter directly into the apprenticeship program (if a place in the program is available and if the participant meets the qualifications of the apprenticeship program), and includes agreements concerning earning credit recognized by a postsecondary educational institution for skills and competencies acquired during the pre-apprenticeship program.
 (4)Related instructionThe term related instruction means an organized and systematic form of instruction designed to provide an apprentice with the knowledge of the theoretical and technical subjects related to the occupation of the apprentice or the instruction needed to prepare an individual to enter and succeed in an apprenticeship program.
 (5)SecretaryThe term Secretary means the Secretary of Labor. (6)SponsorThe term sponsor means—
 (A)with respect to an apprenticeship program, an employer, joint labor-management partnership, trade association, professional association, labor organization, or other entity, that administers the apprenticeship program; and
 (B)with respect to a pre-apprenticeship program, a local educational agency, a secondary school, an area career and technical education school, a State board, a local board, or a community-based organization, with responsibility for the pre-apprenticeship program.
 (7)Workforce innovation and opportunity act definitionsThe terms area career and technical education school, community-based organization, individual with a barrier to employment, local board, local educational agency, secondary school, and State board have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
				(b)Grants for tuition assistance
 (1)In generalThe Secretary may make grants to States on a competitive basis to assist the States in, and pay for the Federal share of the cost of, carrying out projects that defray the cost of related instruction associated with pre-apprenticeship and apprenticeship programs.
 (2)ApplicationTo be eligible to receive a grant under this subsection, a State shall submit an application to the Secretary for such a project at such time, in such manner, and containing a strategic plan that contains such information as the Secretary may require, including—
 (A)information identifying the State agency that will administer the grant as determined by the Governor of the State;
					(B)
 a description of strategies that the State entity will use to collaborate with key industry representatives, State agencies, postsecondary educational institutions, labor-management entities, and other relevant partners to launch or expand pre-apprenticeships and apprenticeships;
 (C)a description of how the State entity will— (i)coordinate activities carried out under this subsection with activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) and the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) to support pre-apprenticeships and apprenticeships; and
 (ii)leverage funds provided under the Acts specified in clause (i) to support pre-apprenticeships and apprenticeships; and
 (iii)utilize, and encourage individual participants in programs supported under this subsection to utilize, available Federal and State financial assistance, including assistance available under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), education assistance benefits available to veterans, and Federal Pell Grants available under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a), prior to using assistance made available under this Act;
 (D)a description of strategies to elevate apprenticeships as a workforce solution in both traditional and nontraditional industries, such as information technology, health care, advanced manufacturing, construction trades, transportation, and other industries determined to be high-demand by the State board for the State;
 (E)a description of activities that the State entity will carry out to build awareness about the economic potential of apprenticeships;
 (F)a description that outlines how the State entity will increase opportunities for pre-apprenticeships and apprenticeships among members of minority groups, youth, individuals with disabilities, veterans, and individuals with barriers to employment;
 (G)information describing— (i)how the State entity will meet performance measures, and comply with an evaluation system and reporting requirements, established by the Secretary under paragraph (6); and
 (ii)at the election of the State, any State performance measures and goals that the State will use to measure the effectiveness of the project; and
 (H)in the case of a State that has already received a grant under this subsection for a project, information indicating that the State met the performance measures with respect to the project.
 (3)Application Review ProcessA joint team of employees from the Department of Labor and the Department of Education shall— (A)review such an application; and
 (B)make recommendations to the Secretary regarding approval of the application. (4)Use of funds A State that receives a grant under this subsection shall use the funds made available through the grant to defray any of the following costs of related instruction:
 (A)Tuition and fees. (B)Cost of textbooks, equipment, curriculum development, and other required educational materials.
 (C)Costs of any other item or service determined by the State to be necessary. (5)Administrative costsThe State may use not more than 10 percent of the grant funds for administrative costs relating to carrying out the project described in paragraph (1).
 (6)Performance and evaluationThe Secretary, after consultation with the Secretary of Education, shall— (A)establish performance measures based on indicators set by the Administrator of the Office of Apprenticeship of the Department of Labor; and
 (B)establish an evaluation system aligned with the performance measures, and reporting requirements for the program carried out under this subsection.
					(c)Federal share
 (1)In generalThe Federal share of the cost described in subsection (b)(1) shall be not less than 20 percent and not more than 50 percent.
 (2)Non-Federal shareThe State may make the non-Federal share available— (A)in cash or in kind, fairly evaluated, including plant, equipment, or services; and
 (B)directly or through donations from public or private entities. (d)ReportThe Secretary shall prepare and submit to Congress, not later than September 30, 2021, a report—
 (1)detailing the results of the evaluation described in subsection (b)(6)(B); and (2)analyzing the extent to which States have used grant funds effectively under this section.
 (e)Policy of the United StatesIt is the policy of the United States that funds made available under this section should be used to supplement and not supplant other funds available under the Workforce Innovation and Opportunity Act (29 U.S.C. 3102 et seq.) and other Federal and State funds available to the State to support workforce development programs.
 3.Identifying in-demand occupationsThe Secretary shall— (1)identify in-demand occupations nationally and regionally that lack the use of apprenticeships;
 (2)analyze the use of the apprenticeship model in those identified in-demand occupations; and (3)prepare and submit to States and Congress a report that contains the analysis described in paragraph (2).
 4.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $15,000,000 for each of fiscal years 2017 through 2022.
